                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE                                   JAN21 2021
                                      (Knoxville Division)
                                                                                        Clerk, U. S. District Court
                                                                                    ~l3stern District of Tennessee
BETTIS C. RAINSFORD, SR.              )
                                      )                 Case No.: 3:21-CV-_G_\
                                                                               'I   5          At Knoxville

        Plaintiff,                    )
vs.                                   )
                                      )                     COMPLAINT
APEX BANK,                            )
                                      )
        Defendant                     )

        COMES NOW Plaintiff, Bettis C. Rainsford, Sr., proceeding pro se, who would

respectfully plead unto this honorable Court as follows:

                                 JURISDICTION AND VENUE

        1.      Plaintiff is an individual citizen and resident of Edgefield County, South Carolina.

       2.      Apex Bank ("Apex") is a corporation which has its principal place of business in

Knoxville, Tennessee.

        3.      Subject matter jurisdiction is proper before this honorable Court under 28 U.S.C. §

1332 (a) because there is complete diversity of citizenship between Plaintiffs and Defendant, and

more than $75,000.00 exclusive of interest and costs, is at stake.

       4.      Venue is proper before this honorable Court pursuant to 28 U.S.C. §§ 1391(b)(l)

& (2) because the U.S . District Court for the Eastern District of Tennessee is the federal judicial

district where the Defendants reside and where a substantial part of the events or omissions giving

rise to the claim occurred.

                                          BACKGROUND

                                 The South Carolina Litigation

       5.      In June of 2015, Apex's South Carolina lawyer came to Plaintiffs office to request

information pertaining to Plaintiffs former partner against whom Apex held a deficiency judgment


                                                 1
      Case 3:21-cv-00025 Document 1 Filed 01/21/21 Page 1 of 16 PageID #: 1
for which the Plaintiff was not liable. Owing no fiduciary obligation to this former partner, the

Plaintiff tried to be as helpful as possible to Apex. He provided Apex with a great deal of

information related to the amenities which it owned at Mount Vintage Plantation and did all that

he could to assist them with information about his former partner.

       6.      Several months later, the same lawyer came back to see the Plaintiff, again seeking

information about the Plaintiffs former partner. In that meeting, the lawyer revealed that Apex

was considering purchasing a deficiency judgment against the former partner held by SunTrust

Bank. The Plaintiff immediately responded to the lawyer that the judgment was one for which the

former partner had indemnified the Plaintiff, but the former partner had defaulted on the

indemnification and declared personal bankruptcy. Therefore, the Plaintiff was also liable on the

judgment. The lawyer immediately responded to the Plaintiff saying that Apex had appreciated

his help and would not seek to enforce the judgment against him.

       7.      Subsequently, the Apex lawyer and the Plaintiff reached an agreement in which the

Plaintiff would provide additional information about his former partner which he reasonably

believed would be of substantial benefit to Apex, and would convey to Apex, in lieu of foreclosure,

two residential lots which were under a separate mortgage then owned by Apex. In exchange,

Apex agreed not to pursue the Plaintiff, his companies or his properties on the judgment. A

detailed written Agreement was drafted and, after changes requested by the Apex lawyer were

made, the Agreement was executed by email by the Apex lawyer who had indicated that he had

full authority to do so. Subsequently, upon information and belief, Brad Hailey ("Mr. Hailey"),

senior vice president and chief credit officer of Apex, repeatedly told the Apex lawyer that Apex

was in full agreement with the document as drafted.




                                                 2
     Case 3:21-cv-00025 Document 1 Filed 01/21/21 Page 2 of 16 PageID #: 2
        8.     However, several months later, in a total breach of the Agreement, Apex filed

Supplemental Proceedings against the Plaintiff.

       9.      As a direct response to Apex's breach, Plaintiff filed a suit against Apex in South

Carolina alleging, among other things, breach of contract.

        10.    The Apex's breach was both inexcusable and unjustifiable. It constitutes a

disavowal of a written Agreement, executed by their lawyer and approved by their senior vice

president and chief credit officer, Mr. Hailey, against a person from whom the Defendant had

solicited information and who had supplied important detailed information to assist them.

       11.     Apex asserted several frivolous, unsubstantiated, and demonstrably false defenses

to Plaintiff's South Carolina claims.

       12.     Plaintiff will prevail in the South Carolina litigation; and, upon information and

belief, Apex has actual knowledge of the same.

       13.     Despite the frivolity of the claims, Apex, its principal and chief executive officer,

Mr. Matthew Daniels ("Mr. Daniels"), and Mr. Hailey have pursued the Plaintiff for more than

four years, breaching their agreement, engaging in unfair trade practices in violation of the South

Carolina Unfair Trade Practices Act (SCUTPA), tortiously interfering with the prospective

advantage of the Plaintiff, and employing every tactic imaginable to harass the Plaintiff, his ex-

wife, and other individuals who have come to the aid of the Plaintiff.

       14.     As a direct and proximate result of the wanton, willful, reckless, and relentless

pursuit by Apex, Mr. Daniels and Mr. Hailey of the Plaintiff in the South Carolina litigation in

violation of the written agreement, the Plaintiff has had (1) to expend an enormous amount of his

time and energy defending himself and (2) to engage a number of attorneys to represent him,

incurring an enormous amount of legal fees and expenses.



                                                  3
      Case 3:21-cv-00025 Document 1 Filed 01/21/21 Page 3 of 16 PageID #: 3
                                     The Tennessee Litigation

        15.     After battling the Apex, Mr. Daniels, and Mr. Hailey for a number of years, the

Plaintiff came to understand that their action in breaching their agreement with the Plaintiff is very

characteristic of the dishonest and deceitful way of doing business that they have followed in their

relentless and greedy pursuit of profits. From his research on the Apex, Mr. Daniels, and Mr.

Hailey, Plaintiff discovered that the principal business strategy and activity, and the source of the

remarkable profitability of Apex was to seek out unfortunate debtors and guarantors who have

encountered financial difficulties, purchase the loans or judgments for which they are liable at

substantial discounts from face value, and pursue these unfortunate people with a vengeance,

bringing misery and suffering to hundreds, if not thousands, of individuals and companies

throughout Tennessee and across the nation. He believes that these predatory actions are what has

enabled Apex to "thrive during the financial crisis," as described by Mr. Daniels in an article in

the Knoxville News on January 4, 2016 and become the third most profitable bank in the nation in

its size category.

        16.     Moreover, Apex, Mr. Daniels, and Mr. Hailey consistently, intentionally, and

wrongfully use federal and state civil justice systems as a profit center. Specifically, they file

frivolous litigation; assert baseless allegations; maintain defenses completely unsupported by law

and fact; file ridiculous motions; ignore court orders, including those of this honorable Court; fail

to respond to even their most basic discovery obligations; refuse to subject themselves to the Rules

of Alternative Dispute Resolution; and flaunt the Rules of Civil Procedure with utter impunity.

        17.     Apex's disrespect and abuse of the various civil justice systems serves it by either

accelerating or slowing down business transactions, litigation, and other proceedings to drain their

adversaries of resources and the will to fight.



                                                  4
      Case 3:21-cv-00025 Document 1 Filed 01/21/21 Page 4 of 16 PageID #: 4
        18.    Upon information and belief, Apex, its agent and officers, often brag that Apex

proudly wages "Lawfare" against others in order drive its profits. Upon information and belief,

this practice clogs dockets; wastes judicial resources; and abuses the civil justice system.

        19.    The Plaintiff believes that the judiciary, the Bar, and the public has a right to know

of the predatory and disrespectful nature of the strategy and actions of the Apex, Mr. Daniels, and

Mr. Hailey, and that the Plaintiff has a constitutional right, under the First Amendment to the

United States Constitution, to inform the public of their strategy and activities.

       20.     When the South Carolina Court ordered an entry of default against one of the parties

in the South Carolina litigation, Jim Clayton, the Plaintiff issued a press release dated October 29,

2018 announcing the entry of default and providing a report on the South Carolina case which he

subsequently disseminated to newspapers and other media outlets in Eastern Tennessee. That

press release is attached hereto as Exhibit A. Everything in the press release is substantially true

and is, therefore, not defamatory.

On March 8, 2019, Apex, Mr. Daniels, and Mr. Hailey filed a suit in State Court Knox County,

Tennessee against the Plaintiff for defamation and tortious interference with business, alleging that

the press release issued by the Plaintiff and published by the Knoxville Daily Sun on October 30,

2018 was defamatory. A copy of the Summons and Complaint in this suit is attached hereto as

Exhibit B. According to the complaint in their suit, they claimed that the statements made by the

Plaintiff which were false and defaming to them include that they engaged in their professional

banking endeavors the following:

       (1) did so 'pursue the unfortunate debtors and guarantors with a vengeance;' (2)
       'brought misery and suffering to hundreds of individuals and companies throughout
       Tennessee and across the nation;' (3) engaged in 'predatory actions' in their
       professional banking endeavors' (4) engaged in 'unfair trade practices' in their
       professional banking endeavors and (5) tortiously interfered with [Plaintiffs]
       business."


                                                  5
      Case 3:21-cv-00025 Document 1 Filed 01/21/21 Page 5 of 16 PageID #: 5
        21.     The crux of this issue is whether the statements made by the Plaintiff were false or

whether they were true. In order for any published statement to be defamatory, the statement must

be false. Truth is an absolute defense to any claim of defamation.

        22.    Apex, Mr. Daniels, and Mr. Hailey all knew that the Plaintiffs statements were

substantially true; and therefore, they knowingly lacked probable cause for filing this suit.

       23.     While they knew that their suit had no merit, they nevertheless filed the suit to

intimidate the Plaintiff and to burden him by requiring him to defend this action in Tennessee.

They knew that the South Carolina litigation had substantially depleted the Plaintiffs financial

resources and that he would probably be unable to secure legal representation to defend himself

against their litigation in Tennessee.

       24.     At the very same time Apex, Mr. Daniels, and Mr. Hailey were filing their

defamation suit against the Plaintiff, they were foreclosing upon the oldest African American

Church in Winston-Salem, North Carolina which had, according to press reports, over 1,000

members. The year before they had purchased the loan on this church at a price the Plaintiff

believes was equal to or less than half of the $3,300,000 million face value of the loan (ie.:

$1,650,000).

       25.     When Apex, Mr. Daniels, and Mr. Hailey succeeded on May 23, 2019, just several

months after filing the defamation suit against the Plaintiff, in consummating the foreclosure, they

were able to bid in the church at the foreclosure auction for $3,469,760.67, which was the amount

of the mortgage, plus accrued interest, penalties and expenses, but which they had purchased a

year earlier at a very substantial discount from face value. The deed documenting the purchase is

attached hereto as Exhibit C. The Plaintiff has since learned that they sold the property in June of

this year at a price of $4,000,000, as is shown on the deed which is attached hereto as Exhibit D.


                                                 6
      Case 3:21-cv-00025 Document 1 Filed 01/21/21 Page 6 of 16 PageID #: 6
        26.    If the Plaintiffs belief is correct that they purchased the loan at 50% or less of face

value ($1,650,000), then Apex has realized a profit of approximately $2,350,000 or more,

($4,000,000 sales price minus $1,650,000 purchase price of the mortgage) by foreclosing ona 127-

year-old African American church and evicting its 1,000 members of that church. At the last

hearing of the court before the foreclosure on this church, over 100 members of the church came

to voice their support of the church, but Apex, Mr. Daniels, and Mr. Hailey were not moved. They

held firm on their intent to realize an obscene profit at the expense of these people who had given

their tithes and offerings to the church for many decades.

       27.     Given the undeniability of this one transaction which was occurring at the very time

they were filing their defamation suit against the Plaintiff, no reasonable person could contend that

Apex, Mr. Daniels, and Mr. Hailey did not know that the statements made by the Plaintiff in his

press release were substantially true. They may not have liked the Plaintiffs statements about

them "pursuing the unfortunate debtors and guarantors with a vengeance," "bringing misery and

suffering to hundreds of individuals and companies throughout Tennessee and across the nation,"

and "engaging in predatory actions." They certainly would have preferred that the Plaintiff had

not exposed them. However, if they do not want to be accused of these actions, then they should

not do them. Certainly, there was no reasonable basis for them to believe that the Plaintiffs

statements were untrue. And certainly, they did not have probable cause to file a suit against the

Plaintiff alleging defamation.

       28.     Additionally, since they knew that the Plaintiffs resources had been substantially

depleted by having to defend himself against Apex's South Carolina litigation, they knew that the

Plaintiff would not be able to pay damages in the highly unlikely event that a jury should decide

in their favor on the defamation claim. Thus, there was no reason for them to believe that they



                                                 7
     Case 3:21-cv-00025 Document 1 Filed 01/21/21 Page 7 of 16 PageID #: 7
would realize any financial benefit from the suit, even in that highly unlikely event that they

prevailed in their suit. Therefore, their only purpose in prosecuting this suit was to harass the

Plaintiff.

29.       The Plaintiff was forced to proceed to defend himself against this frivolous defamation suit

without an attorney - that is, pro se. Fortunately, although the Plaintiff was not, and never had

been, a member of the bar, he was a law school graduate and was able to defend himself in this

defamation lawsuit of Apex, Mr. Daniels and Mr. Hailey. However, even without fees for legal

expenses, this suit has required the Plaintiff over nearly two years to travel to Tennessee and to

expend an estimated 1,000 hours of his time and energy in defending himself. The Plaintiff has

also suffered damages, including actual damages for the loss of his time and personal injury for

emotional stress, as outlined below.

          30.    The Plaintiff removed the Apex's case from State Court to Federal Court and filed

his Answer, stating, among other things, that he stands upon his First Amendment right of free

speech and believes that everything that he has said is absolutely true, and is an accurate

representation of the Apex's strategy and actions, and therefore could not be defamatory as a matter

of law.

          31.    After the defamation suit was filed against him, the Plaintiff also established a

website, the Jim Clayton Chronicle (http//jimclaytonchronicle.com), in which he published an

article further describing the background and history of Mr. Clayton and Apex, Mr. Daniels and

Mr. Hailey and asserting that he will continue to exercise his First Amendment right of free speech.

That article or webpage is attached hereto as Exhibit E.

          32.    The Plaintiff recognized that proving the truth of the statements made by him and

complained of by Apex, Mr. Daniels and Mr. Hailey could be easily be done by securing from



                                                   8
      Case 3:21-cv-00025 Document 1 Filed 01/21/21 Page 8 of 16 PageID #: 8
Apex the record of its treatment of the hundreds, if not thousands, of other individuals whom they

have pursued with a vengeance. This record would include how they purchased the loans and

judgments from banks, other lenders and the FDIC at steep discounts from face value- sometimes

at only a small fraction of the face value, and then pursued their victims vigorously, ultimately

realizing obscene profits at the expense of the unfortunate debtors and guarantors.

       33.     Under Rule 26 of the Federal Rules of Civil Procedure, the Plaintiff unquestionably

had the right to get this information from Apex. Thus, the Plaintiff filed a list of Interrogatory

questions with Apex requesting this very basic information.

       34.     In response to the Plaintiffs request, Apex, Mr. Daniels, and Mr. Hailey filed a

Motion for a Protective Order, seeking to avoid disclosing the requested information which they

knew would confirm the truth of the Plaintiffs statements. By way of various, multiple and

entirely frivolous efforts to avoid disclosure of this information, Apex, Mr. Daniels and Mr. Hailey

delayed justice for more than a year.

       35.     On May 5, 2020, more than a year after their first frivolous Tennessee lawsuit,

Apex, Mr. Daniels, and Mr. Hailey filed a second frivolous lawsuit in this Federal Court alleging

that the Plaintiff also defamed them by the publication of the above-mentioned article on the

website in which the Plaintiff made essentially the same statements about Apex, Mr. Daniels, and

Mr. Hailey as he had previously done in the press release which was the subject of the first suit.

(eg.: that Apex "(1) engaged in business endeavors to bring misery and suffering to hundreds of

individuals and companies, (2) engaged in 'predatory actions' in their professional banking

endeavors, and (3) engaged in predatory, immoral, rm-Christian, and illegal actions.") The

Summons and Complaint in that suit is attached hereto as Exhibit F.




                                                 9
     Case 3:21-cv-00025 Document 1 Filed 01/21/21 Page 9 of 16 PageID #: 9
           36.   Apex, Mr. Daniels, and Mr. Hailey could have easily filed a Motion to Amend their

Complaint in the first suit to include this additional allegation of defamation, but they chose to file

a second suit just to further burden the Plaintiff by requiring him to deal with an entirely new suit

- "Lawfare" at its worst.

           37.   On June 1, 2020, Plaintiff filed his Answer to this second suit, alleging, as he did

in the first suit, that he stands upon his First Amendment right of free speech and believes that

everything that he said is absolutely true and is an accurate representation of Apex's strategy and

actions.

       38.       On August 17, 2020, Apex, Mr. Daniels, and Mr. Hailey filed another frivolous

motion, designed to cause the Plaintiff to once again respond to an absurd and unreasonable

proposition: a Motion in Limine #1, seeking to block Plaintiff from testifying that Apex's actions

in purchasing loans, defaulted loans or judgments are "predatory."

       39.       The duplicitous and frivolous rationale of Apex, Mr. Daniels, and Mr. Hailey was

based upon the supposition that the Plaintiff had no requisite expertise in the banking industry and

that the word "predatory" is a "term of art" with negative connotations in the banking industry.

       40.       However, Plaintiffs use of "predatory" was not, nor was it intended to be, a

technical "term of art" as used by the banking industry, but rather as a word in common, everyday

usage which means, according to Merriam-Webster's Dictionary: "disposed or showing a

disposition to injure or exploit others for one's own gain" - an apt description of Apex's behavior.

This is exactly what Apex, Mr. Daniels, and Mr. Hailey were doing with their strategy: seeking

out unfortunate debtors and guarantors who have experienced financial problems and exploiting

them by purchasing their loans at significant discounts from face value, and then initiating

aggressive collection actions to realize extraordinary returns on their investments.



                                                  10
    Case 3:21-cv-00025 Document 1 Filed 01/21/21 Page 10 of 16 PageID #: 10
        41.     It was absurd that Apex, Mr. Daniels, and Mr. Hailey believed that they could stop

the Plaintiff from testifying on one of the core issues of the suit - the "predatory" strategy and

actions of Apex, but they filed this motion, as they had in all of their legal filings, simply to harass

the Plaintiff and cause him additional time and work, hoping that he would give up under their

relentless, but frivolous campaign against him.

       42.     For purposes of the record and for the benefit of history, Plaintiff re-alleges herein

and forever after that the actions of Apex, Mr. Daniels, and Mr. Hailey, and indeed their very

nature, are, in point of fact, predatory by every conceivable meaning of that word in this our

English language.

       43.     On October 9, 2020, the Court issued an Order consolidating the two cases -

combining what should have been one case from the very start.

       44.     On October 15, 2020, Apex, Mr. Daniels, and Mr. Hailey filed a document in which

they offered "an incomplete usage of' a Tennessee pattern jury instruction because [the Plaintiff]

raised truth as a defense to Apex's defamation claim.

       45.     On October 30, 2020, the Court issued an order severely criticizing Apex, Mr.

Daniels, and Mr. Hailey, for asserting that position, stating that "the position [of Apex, Mr.

Daniels, and Mr. Hailey] cannot be squared . . . seemingly with any good-faith reading of

Tennessee law." The Court went on to dismiss the efforts of Apex, Mr. Daniels, and Mr. Hailey

to avoid disclosure of the Plaintiffs Interrogatory questions, and requiring Apex, Mr. Daniels, and

Mr. Hailey to produce the answers to the Plaintiffs Interrogatories within thirty days. (Case

Number 3:19-cv-130, Order of the Court, Doc. 89, page 8, by his Honor Judge Travis R:

McDonough, filed October 30, 2020, as attached hereto as Exhibit G.)




                                                  11
    Case 3:21-cv-00025 Document 1 Filed 01/21/21 Page 11 of 16 PageID #: 11
        46.     On November 20, 2020, Apex, Mr. Daniels, and Mr. Hailey filed a Response to the

Order of the Court in which Apex, Mr. Daniels, and Mr. Hailey mischaracterized the Gramm-

Leach-Bliley Act and the Tennessee Financial Records Privacy Act by quoting sections helpful to

their cause, while ignoring sections of the same statutory provisions that plainly rendered their

position untenable.

       47.     As a result ofthis mischaracterization of the law, the Court issued an Order severely

criticizing Apex, Mr. Daniels, and Mr. Hailey and threatening to sanction them. (Case Number

3: 19-cv-130, Order of the Court, Doc. 93, passim, by his Honor, Judge Travis R. McDonough,

filed December 1, 2020, as attached hereto as Exhibit H.)

       48.     In their above-mentioned Response to the October 30 th Order of the Court, Apex,

Mr. Daniels, and Mr. Hailey also plainly stated their decision not to comply with the Order and set

forth their resistance to their basic discovery obligations.

       49.     This shocking and illegal Response was an insult to this honorable Court; an

outrage to the Rules of Civil Procedure; and was and is a flagrant misuse of the civil justice system.

       50.     On December 1, 2020, the Court issued an Order ordering the Plaintiffs to comply

with the Court's previous Order in which it concluded "[Apex, Mr. Daniels, and Mr. Hailey], in

short, have resisted their basic discovery obligations under the Federal Rules of Civil Procedure

by pressing mischaracterizations of the law, costing [Plaintiff] and the Court substantial resources

in the process." (Case Number 3:19-cv-130, Order of the Court, Doc. 93,passim, by his Honor,

Judge Travis R. McDonough, filed December 1, 2020, as attached hereto as Exhibit H.)

       51.     Rather than comply with the Court's Order and wanting to keep from producing

the answers to the Plaintiff's interrogatory requests which would have revealed the egregious




                                                  12
    Case 3:21-cv-00025 Document 1 Filed 01/21/21 Page 12 of 16 PageID #: 12
nature of their action in hundreds, if not thousands, of cases, Apex, Mr. Daniels, and Mr. Hailey

filed a Motion to Dismiss their cases.

        52.    Thus, in order to avoid the disclosure of the information which Apex, Mr. Daniels,

and Mr. Hailey knew would confirm the truth of the statements made by the Plaintiff, Apex, Mr.

Daniels, and Mr. Hailey were willing to have their suits dismissed, thus demonstrating that their

suits against the Plaintiff were without merit and were filed simply to harass and intimidate the

Plaintiff and to burden him by requiring him to defend this action in Tennessee.

        53.    On January 8, 2021, the Court "terminated [these consolidated matters] on the

merits and in [Plaintiff's] favor for purposes of any other litigation that may follow," thus leaving

the door open for the Plaintiff to file the instant action. (Case Number 3:19-cv-130, Order of the

Court, Doc. 103, page 2, by his Honor, Judge Travis R. McDonough, filed December 1, 2020, as

attached hereto as Exhibit I.)

                            FOR THE SOLE CAUSE OF ACTION:
                               MALICIOUS PROSECUTION

        54.    The Plaintiff re-alleges the paragraphs above as if repeated herein verbatim.

        55.    Apex, and any person or entity in this nation, has a duty under the common law of

Tennessee to refrain from maliciously prosecuting litigation without probable cause.

        56.    Apex, and any person or entity in this nation, has a duty to comply with Rule 1 of

the Federal Rules of Civil Procedure requiring:

       "[The Rules] should be construed, administered, and employed by the court and the parties
       to secure the just, speedy, and inexpensive determination of every action and
       proceeding."

(emphasis added).

        57.    Apex breached its duties numerous times and in various ways, including but not

limited to:


                                                  13
    Case 3:21-cv-00025 Document 1 Filed 01/21/21 Page 13 of 16 PageID #: 13
               (a) Filing a first frivolous lawsuit, without probable cause, against Plaintiff for

                   defamation despite the fact that Apex, Mr. Daniels, and Mr. Hailey knew that

                   Plaintiffs statements were substantially true;

               (b) Filing a second frivolous lawsuit, without probable cause, against Plaintiff for

                   defamation despite the fact that Apex, Mr. Daniels and Mr. Hailey knew that

                   Plaintiffs statements were substantially true;

               (c) Maintaining, without probable cause, a total and complete willful and wrongful

                   disregard for their obligations under Rules 26, 33, and 34 of the Federal Rules

                   of Civil Procedure in violation of their basic discovery obligations;

               (d) Filing multiple motions, without probable cause and completely unwarranted

                  by existing law and without evidentiary support, for improper purposes,

                  unnecessary delay, harassment, and needlessly increasing the cost, difficulty

                  and time of litigation on an exponential level;

               (e) Ignoring court orders, including from this Honorable Court, in abject rejection

                  of the recognized and sacred authority, decency, respect, decorum, and

                  professionalism that should otherwise go hand-in-hand with any Article III

                  Court, and specifically the United States District Court for the Eastern District

                  of Tennessee, or any other federal, state, or municipal part of the judiciary of

                  these United States of America; and

               (f) Such other ways as will be shown and proven at trial.

       58.     In all of the above-described actions and inactions, Apex, Mr. Daniels, and Mr.

Hailey knowingly acted with malice as their ulterior purpose was to harass; intimidate; and cause

additional and unnecessary costs, including expenses, work, time and emotional energy.



                                                14
    Case 3:21-cv-00025 Document 1 Filed 01/21/21 Page 14 of 16 PageID #: 14
        59.     In all of the above-described actions and inactions, Apex, Mr. Daniels, and Mr.

Hailey, acting with malice, did in fact cause Plaintiff harassment, intimidation, and additional and

unnecessary costs, including, expenses, work, time, and emotional energy - all of which required

Plaintiff to spend countless hours defending himself here in Tennessee, thus depleting his financial,

time, and emotional resources needed to continue defending himself in the South Carolina

litigation.

        60.    As noted above in Paragraph 53, on January 8, 2021, the Court "terminated [the

cases of Apex, Mr. Daniels, and Mr. Hailey] on the merits and in [Plaintiff's] favor for purposes

of any other litigation that may follow."

        61.    As a direct and proximate result of the wrongful actions and inactions of Apex, Mr.

Daniels, and Mr. Hailey as described above, the Plaintiff has suffered actual and ongoing damages,

including actual expenses and loss of countless hours of his time and energy in having to defend

himself from these frivolous suits.

        62.    As a direct and proximate result of wrongful actions and inactions of Apex, Mr.

Daniels, and Mr. Hailey as described above, the Plaintiff has suffered incidental and consequential

damages, including personal injury in the form of emotional stress, weight loss; loss of appetite,

loss of sleep, loss of enjoyment of life, anguish, anxiety, embarrassment, harassment, terror, and

other damages to be more fully proved at trial.

        63.    Given the willful, wanton, and malicious motives in the actions and inactions of

Apex, Mr. Daniels, and Mr. Hailey, the Plaintiff should be awarded punitive damages as the law

allows, in addition to his economic and noneconomic damages.




                                                  15
    Case 3:21-cv-00025 Document 1 Filed 01/21/21 Page 15 of 16 PageID #: 15
       WHEREFORE, having fully set forth his claim, the Plaintiff respectfully prays that this

Court inquire into the matters set forth herein and:

   (1) provide for an award of actual damages against Apex;

   (2) provide for an award of punitive damages against Apex;

   (3) provide for costs and expenses of this action;

   (4) provide for a jury of twelve persons to be empaneled to hear this case; and

   (5) provide for such other and further relief for the Plaintiff as this Court may deem just and

       proper.


                                                        ettis C. Rainsford, Sr.,
                                                       P. 0. Box 388
                                                       Edgefield, South Carolina 29824
                                                       (803) 637-5304 (oft)
                                                       (803) 384-0013 (cell)
                                                       brainsford@rainsforddevelopment.com

January 19, 2021
Edgefield, South Carolina




                                     16
    Case 3:21-cv-00025 Document 1 Filed 01/21/21 Page 16 of 16 PageID #: 16
